DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No. 20200051874 to Sasaki et al..
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the 
	Regarding claims 1 and 7, Sasaki et al. teach a resistive element comprising: 
a semiconductor substrate (1); 
a lower insulating film (2a) deposited on the semiconductor substrate; 
a resistive layer (3a, 3b) deposited on the lower insulating film; 
an interlayer insulating film (4) covering the resistive layer; 
a pad-forming electrode (5a, 5b) deposited on the interlayer insulating film, and including a first edge portion connected to one edge portion of the resistive layer and a second edge portion opposite to the first edge portion to be in electrical Schottky contact with the semiconductor substrate; 
a relay wire (5c) having one edge connected to another edge portion of the resistive layer to form an Ohmic contact to the semiconductor substrate; and 
a counter electrode (9) provided under the semiconductor substrate, wherein the resistive element uses a resistance value between the pad-forming electrode and the counter electrode.
	Regarding claim 2, Sasaki et al. teach a resistive element, wherein the second edge portion is in Schottky contact with the semiconductor substrate via a substrate contact region penetrating the lower insulating film and the interlayer insulating film (¶ [0062]). 
	Regarding claim 3, Sasaki et al. teach a resistive element, wherein: the pad-forming electrode includes an extending portion extending toward an edge portion of the semiconductor substrate; and the extending portion is in Schottky contact with the semiconductor substrate via an edge contact region penetrating the interlayer insulating film. (¶ [0062])
	Regarding claim 4, Sasaki et al. teach a resistive element, further comprising a middle contact region (10) provided in an upper portion of the semiconductor substrate, having a lower specific resistivity than the semiconductor substrate, and having a conductivity type identical to the semiconductor substrate, wherein the one edge of the relay wire forms an Ohmic contact to the middle contact region (¶ [0089]).
	Regarding claims 5 and 6, Sasaki et al. teach a resistive element, wherein the semiconductor substrate is a semiconductor substrate of n-type or p-type (¶¶ [0035-0036]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814